UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):October 14, 2010 West Marine, Inc. (Exact name of registrant as specified in its charter) Delaware 0-22512 77-0355502 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 500 Westridge Drive Watsonville, California95076 (Address of Principal Executive Offices, Including Zip Code) (831) 728-2700 (Registrant’s Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition. On October 14, 2010, West Marine, Inc. announced its net revenues for the 13-week period (third quarter) ended October 2, 2010 and for the 39-week period ended October 2, 2010.A copy of this press release is attached hereto as Exhibit 99.1. The information required to be furnished pursuant to Item2.02 and Exhibit 99.1 of this report shall not be deemed to be “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liability of that section, except if we specifically incorporate it by reference into a filing under the Securities Act of 1933, as amended, or the Exchange Act. Item 9.01.Financial Statements and Exhibits. (a)Not Applicable. (b)Not Applicable. (c)Not Applicable. (d)Exhibit: Press Release dated October 14, 2010 (furnished pursuant to Item 2.02). SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. WEST MARINE, INC. Date:October 14, 2010By:/s/ Thomas R. Moran Thomas R. Moran Senior Vice President and Chief Financial Officer
